          Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 1 of 52




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
ENVIRONMENTAL INTEGRITY                         )
PROJECT                                         )
1000 Vermont Avenue NW, Suite 1100              )
Washington, DC 20005,                           )
                                                )
                                                )   Civil Action No. 1:20-cv-1734
FOOD & WATER WATCH                              )
1616 P Street NW                                )
Washington, DC 20003,                           )
                                                )   COMPLAINT FOR
GUNPOWDER RIVERKEEPER                           )   DECLARATORY AND
P.O. Box 156                                    )   INJUNCTIVE RELIEF
Monkton, MD 21111                               )
                                                )
LOWER SUSQUEHANNA                               )
RIVERKEEPER                                     )
2098 Long Level Road                            )
                                                )
Wrightsville, PA 17368                          )
                                                )
and                                             )
                                                )
PATUXENT RIVERKEEPER                            )
17412 Nottingham Road                           )
Upper Marlboro, MD 20772                        )
                                                )
                            Plaintiffs,         )
                                                )
         v.                                     )
                                                )
                                                )
ANDREW WHEELER, in his official                 )
capacity as Administrator of the United States )
Environmental Protection Agency                 )
1200 Pennsylvania Ave., NW                      )
Washington, DC 20460                            )
                                                )
UNITED STATES                                   )
ENVIRONMENTAL                                   )
PROTECTION AGENCY                               )
1200 Pennsylvania Ave., NW                      )
Washington, DC 20460                            )
                                                )
                                                )
RICKEY DALE “R.D.” JAMES, in his                )
official capacity as Assistant Secretary of the )
            Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 2 of 52




United States Army Corps of Engineers (Civil      )
Works)                                            )
441 G Street NW                                   )
Washington, DC 20314                              )
                                                  )
                                                  )
and
                                                  )
                                                  )
UNITED STATES ARMY CORPS OF                       )
ENGINEERS                                         )
441 G Street NW                                   )
Washington, DC 20314                              )
                                                  )
                            Defendants.           )
                                                  )


                                        INTRODUCTION

       1.      Plaintiffs Environmental Integrity Project, Food & Water Watch, Gunpowder

Riverkeeper, Lower Susquehanna Riverkeeper, and Patuxent Riverkeeper (collectively,

“Plaintiffs”), bring this action for declaratory and injunctive relief against the United States

Environmental Protection Agency (“EPA”); Andrew R. Wheeler, in his capacity as

Administrator of EPA; the United States Army Corps of Engineers (“Army Corps” or “the

Corps”); and Ricky Dale James, in his capacity as Assistant Secretary of the Corps (collectively,

the “Agencies”).

       2.      Plaintiffs seek judicial review under the Administrative Procedure Act, 5 U.S.C. §

551 et seq. (“APA”) of the Agencies’ recently promulgated final rule entitled “The Navigable

Waters Protection Rule: Definition of ‘Waters of the United States,’” 85 Fed. Reg. 22,250 (Apr.

21, 2020) (“2020 Final Rule”).

       3.      In the 2020 Final Rule, the Agencies seek to substantially revise the interpretation

of the term “waters of the United States,” which establishes the waters subject to jurisdiction

under the Clean Water Act, 33 U.S.C. § 1251 et seq. (“CWA” or “Act”).



                                                  1
            Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 3 of 52




       4.      Because the term “waters of the United States” defines the scope of which waters

are subject to the Act’s substantive requirements—including the Act’s permitting requirements—

the scope of its definition is of fundamental importance to the faithful execution of and

attainment with the Act’s overarching objective: “to restore and maintain the chemical, physical,

and biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a).

       5.      The 2020 Final Rule is the final step in the Agencies’ efforts to repeal and replace

their 2015 rule defining the “waters of the United States,” which sought to implement the

“significant nexus” standard articulated by Justice Anthony Kennedy’s concurrence in Rapanos

v. United States, 547 U.S. 715 (2006), and was based upon the Agencies’ considerable expertise,

extensive scientific analyses, and factual findings about the chemical, physical, and biological

connectivity of waterbodies. See 80 Fed. Reg. 37,054 (June 29, 2015) (“2015 Clean Water

Rule”). In promulgating the 2015 Clean Water Rule, the Agencies compiled and relied upon a

substantial record that demonstrated the waterbodies regulated by the rule had significant and

cumulative effects on the water quality and integrity of downstream jurisdictional waters.

       6.      On February 28, 2017, President Donald Trump issued Executive Order 13778,

which ordered the Agencies to “publish for notice and comment a proposed rule rescinding or

revising” the 2015 Clean Water Rule and to propose a new definition of “waters of the United

States” consistent with the President’s stated policy objectives of “promoting economic growth,

minimizing regulatory uncertainty, and showing due regard for the roles of the Congress and the

States under the Constitution.”

       7.      Executive Order 13778 further ordered that for purposes of this proposed rule, the

Agencies “shall consider interpreting the term ‘navigable waters…’ in a manner consistent with

the opinion of Justice Antonin Scalia in Rapanos.”



                                                 2
            Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 4 of 52




       8.      Shortly after the issuance of Executive Order 13778, the Agencies initiated a two-

step process, consisting of two parallel rulemakings, intended to first repeal the 2015 Clean

Water Rule and then replace it with a revised definition of “waters of the United States.”

       9.      In “step one” of the process, the Agencies issued a proposed rule seeking to repeal

the 2015 Clean Water Rule and re-codify the definition of “waters of the United States” that had

previously been established by the Agencies in 1986. See generally 82 Fed. Reg. 34,899 (July

27, 2017). In 2019, the Agencies promulgated their final rule repealing the 2015 Clean Water

Rule and re-codifying the 1986 definitions. See generally 84 Fed. Reg. 56,626 (Oct. 22, 2019).

       10.     As “step two” of the process, the Agencies issued a proposed rule “intended to

review and revise the definition of ‘waters of the United States’ consistent with” Executive Order

13778. See Revised Definition of “Waters of the United States,” 84 Fed. Reg. 4154, 4154

(February 14, 2019) (the “2019 Proposed Rule”). The Agencies concluded their process with the

promulgation of the 2020 Final Rule, which replaced the 1986 definition of “waters of the United

States” with an even narrower definition categorically excluding many waters over which the

Agencies have asserted CWA jurisdiction since the CWA’s enactment.

       11.     The Agencies adopted the 2020 Final Rule over the sustained objections of the

Agencies’ own experts and EPA’s Science Advisory Board, whose comments on the 2019

Proposed Rule stated that the Agencies’ proposed bright-line definitions—in particular the

categorical exclusion of any waters connected to jurisdictional waters by subsurface hydrological

connections—contradicted all established science, failed to provide long-term regulatory clarity,

would likely result in unjustified new risks to human and environmental health, and were

inconsistent with the plain text and objectives of the Act and the Agencies’ interpretation of the

Act since its enactment. See, e.g., 2020 Final Rule at 22,261.



                                                 3
          Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 5 of 52




       12.     As instructed by Executive Order 13778, the 2020 Final Rule discarded the

“significant nexus” standard established by Rapanos—which had been endorsed by a majority of

Justices on the Court—and instead crafted a new standard consistent with Justice Scalia’s

interpretation—which had been rejected by a majority of Justices.

       13.     The Agencies justified this profound and abrupt departure from their own long-

standing policies and the overwhelmingly contrary weight of scientific evidence by asserting that

an agency is free to change its policies so long as it provides “a reasoned explanation for the

actions it takes,” and that “[a] change in administration… is a perfectly reasonable basis” for an

agency to revise its policies. 2019 Proposed Rule at 4,169.

       14.     The 2020 Final Rule states that “as directed by Executive Order 13778… the

agencies are establishing this line-drawing based primarily on their interpretation of their

authority under the Constitution and the language, structure, and legislative history of the CWA,

as articulated in decisions by the Supreme Court.” 2020 Final Rule at 22,270.

       15.     The 2020 Final Rule also states that the Agencies based the rule on their “unifying

legal theory for federal jurisdiction over those waters and wetlands that maintain a sufficient

surface water connection to traditional navigable waters… that preserves the traditional

sovereignty of States over their own land and water resources” and “is intended to ensure that the

agencies operate within the scope of the Federal government’s authority over navigable waters

under the CWA and the Commerce Clause of the U.S. Constitution.” Id. at 22,252.

       16.     On April 23, 2020, a six-Justice majority of the Supreme Court rejected the

Agencies’ revised interpretation of the CWA as expressed by the Solicitor General, who at the

time argued consistent with the position that would be taken in the 2020 Final Rule that “all

releases of pollutants to groundwater are excluded from the scope of the permitting program,



                                                 4
          Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 6 of 52




even where pollutants are conveyed to jurisdictional surface waters via groundwater.” Cty. of

Maui, Hawaii v. Hawaii Wildlife Fund, 140 S. Ct. 1462, 1474 (2020) (internal quotations

omitted). In rejecting this interpretation, the Court held that “EPA’s reading would open a

loophole allowing easy evasion of the statutory provision's basic purposes. Such an interpretation

is neither persuasive nor reasonable.” Id.

       17.     Thus, the 2020 Final Rule’s definition not only conflicts with the plain text and

purpose of the CWA, defeats a central purpose of the CWA, and disregards judicial precedent,

established science, and the Agencies’ prior factual findings and longstanding policies and

practices, but does so without any rational, let alone “reasonable,” explanation.

       18.     Accordingly, Plaintiffs respectfully request that this Court declare that the 2020

Final Rule is arbitrary and capricious, not otherwise in accordance with law, and in excess of the

Agencies’ statutory jurisdiction, in violation of the APA, 5 U.S.C. § 551 et seq., and set aside

and vacate the rule.

                                JURISDICTION AND VENUE

       19.     This action is brought pursuant to the judicial review provisions of the APA, 5

U.S.C. §§ 701-06, which waive the defendant Agencies’ sovereign immunity. See 5 U.S.C. § 702

(“The United States may be named as a defendant in any such action [seeking relief other than

money damages], and a judgment or decree may be entered against the United States[.]”); see

also Cohen v. United States, 650 F.3d 717, 723 (D.C. Cir. 2011) (“there is no doubt Congress

lifted the bar of sovereign immunity in actions not seeking money damages” under the APA).

       20.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 (federal questions provision). See also Nat’l Ass’n of Mfrs. v. Dep’t of Def., 138 S.




                                                 5
            Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 7 of 52




Ct. 617, 623 (2018) (holding any challenges to the Agencies’ “waters of the United States”

rulemakings under the APA “must be filed in federal district courts.”).

        21.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e)(1) because

defendants are federal agencies and officers or employees of the United States acting in their

official capacities who officially reside within this District, a substantial part of the events giving

rise to the claim occurred in this District, and at least one plaintiff physically resides in this

District.

                                            PLAINTIFFS
        22.     Plaintiff organizations are local or national 501(c)(3) non-profit environmental

organizations whose organizational purposes encompass “restor[ing] and maintain[ing] the

chemical, physical, and biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a).

        23.     Plaintiffs qualify as “persons” within the meaning of 5 U.S.C. § 701(b)(2) and 5

U.S.C. § 551(2).

        24.     Plaintiff Environmental Integrity Project (“EIP”) is a nonpartisan, nonprofit

organization headquartered in Washington, D.C. and founded in 2002 by former EPA

enforcement attorneys for the purpose of advocating for more effective enforcement of

environmental laws. EIP’s three main organizational objectives are: (1) to illustrate through

objective facts and data how the failure to enforce or implement environmental laws increases

pollution and affects the public’s health; (2) to hold federal and state agencies, as well as private

entities, accountable for failing to enforce or comply with environmental laws; and (3) to help

local communities and underrepresented populations in key states obtain the protection of

environmental laws.

        25.     Since its founding, one of EIP’s core missions has been advocating for stronger

water protections and enforcing existing water protections for the nation’s waterbodies,
                                                   6
          Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 8 of 52




particularly in the Chesapeake Bay watershed region. A central part of this mission includes

monitoring and assuring compliance with the Chesapeake Bay Total Maximum Daily Load

(“Bay TMDL”), which establishes limits on the amount of pollutants entering the Bay and its

tributaries from the states of Maryland, Virginia, West Virginia, Pennsylvania, Delaware, New

York, and the District of Columbia, and was implemented by EPA and the states under the CWA

for the purpose of restoring and protecting the waters of the Bay region. See generally 76 Fed.

Reg. 549 (Jan. 5, 2011) (establishing the Bay TMDL). To ensure compliance with the Bay

TMDL and the CWA, EIP routinely reviews and comments on proposed CWA permits and

federal and state water regulations, actively reviews data generated by sources of water

pollutants to ensure compliance with existing permit requirements, and files citizen suits where

necessary to enforce compliance. EIP’s research analysts also review, compile, and analyze data

on pollutant discharges obtained through disclosures required by the CWA and independent

monitoring for the purpose of publicly disseminating said data to inform citizens and legislators

of issues critical to water protection in the region. Recent EIP reports have included assessments

of state progress towards achieving the Bay TMDL’s cleanup targets, 1 the impact of agricultural

sources of pollution on achievement of the Bay TMDL’s goals, 2 and the potential regulatory




1
  See generally EIP Report, “The State of Chesapeake Bay Watershed Modeling: Comparing the Updated
Phase 6 ‘Total Maximum Daily Load’ Watershed Model to the Former Phase 5.3.2 Model.” (July 25,
2019). Accessible at:
https://environmentalintegrity.org/wp-content/uploads/2019/08/Chesapeake-Bay-Watershed-
Modeling.pdf
2
  See generally EIP Report, “Poultry and Manure Production on Virginia’s Eastern Shore: Rapid Growth
and Poor Environmental Compliance Threaten Waterways in Accomack County.” (April 22, 2020).
Accessible at: https://environmentalintegrity.org/wp-content/uploads/2020/04/VA-Eastern-Shore-Poultry-
Report-4.22.20.pdf
                                                  7
          Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 9 of 52




consequences of the Agencies’ (at the time proposed) efforts to repeal and replace the 2015

Clean Water Rule on the Chesapeake Bay watershed.3

       26.     EIP as an organization will be harmed by the 2020 Final Rule’s removal of CWA

protection from vast numbers of waterbodies in the Chesapeake Bay watershed region that had

previously subject to CWA protection under the 2015 Clean Water Rule. These waters include,

for example, potentially 37,809 miles of headwater and ephemeral streams, as well as “Delmarva

bays” or “potholes”—non-tidal wetlands in low-lying areas covering roughly 34,560 acres of the

Eastern Shore of Maryland and Delaware—which the 2015 Clean Water Rule concluded served

a myriad of critical chemical and biological functions for downstream traditional navigable

waters despite the fact that many are connected to such waters only through subsurface

hydrological connections. See 2015 Clean Water Rule at 37,071-3.

       27.     The 2020 Final Rule’s categorical exclusion of these waters from CWA

protection—in spite of the Agencies’ prior findings that such waters will inevitably impact the

integrity of downstream waters and thus the Bay TMDL—will frustrate and perceptibly impair

EIP’s mission by making it more difficult for EIP to protect the waters of the Bay region and

ensure the attainment of the Bay TMDL. As discharges into excluded waters will no longer be

subject to a permit requirement—or the requirements to disclose and self-report information

regarding discharges typically required by such permits—the 2020 Final Rule will deprive EIP

of the crucial information it relies upon to analyze and assess the integrity of local waters,

identify and educate the public and legislators on concerns to human and environmental health,

and promote sound and effective policies addressing such concerns. The removal of jurisdiction



3
 See generally EIP Report, “Undermining Protection for Wetlands and Streams: What Proposed Federal
Rollbacks Mean for the Chesapeake Region.” (Dec. 12, 2018). Accessible at:
https://environmentalintegrity.org/wp-content/uploads/2018/12/Chesapeake-Wetlands-report.pdf
                                                  8
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 10 of 52




from these waters will also preclude EIP from protecting downstream jurisdictional waters

through its normal avenues, such as participating in CWA permitting processes and federal

citizen suits to enforce compliance with federal and state requirements as authorized under the

CWA.

       28.     The 2020 Final Rule will also harm EIP by forcing it to increase the resources it

must devote to its water protection programs merely to maintain the status quo. For example,

because state water laws often contain statutory gaps—particularly with regards to wetlands

protection—that were previously covered by federal protection under the CWA, the 2020 Final

Rule’s drastic reduction in the scope of waters protected under the Act will harm EIP by forcing

it to divert resources to independently monitoring discharges and water quality to identify and

counteract pollutant increases in each state likely to result from the Agencies’ abdication of

CWA authority. The 2020 Final Rule will also force EIP to divide its limited resources across a

patchwork of inconsistent state regulatory regimes to ensure that regional water quality and

progress towards the Bay TMDL does not deteriorate below standards previously established and

enforceable under the CWA. For these reasons, EIP previously submitted comments opposing

the Agencies’ 2019 Proposed Rule4 and brings this action against the 2020 Final Rule.

       29.     Plaintiff Food & Water Watch (“FWW”) is a national nonprofit organization that

mobilizes regular people to build political power to move bold and uncompromised solutions to

the most pressing food, water, and climate problems of our time. FWW has more than one

million members and supporters nationwide, and is headquartered in Washington, D.C. but



4
 See generally Comments of the Environmental Integrity Project and Food & Water Watch on the
Agencies’ Proposed “Revised Definition of Waters of the United States.” (Apr. 15, 2019). Docket No.
EPA-HQ-OW-2018-0149-11440. Accessible at:
https://www.regulations.gov/contentStreamer?documentId=EPA-HQ-OW-2018-0149-
11440&attachmentNumber=1&contentType=pdf
                                                  9
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 11 of 52




maintains offices across the country. FWW uses grassroots organizing, media outreach, public

education, research, policy analysis, and litigation to protect people’s health, communities, and

democracy from the growing destructive power of the most powerful economic interests.

Protecting waterways and combating the water pollution and other harms associated with

concentrated animal feeding operations (“CAFOs”), fossil fuel infrastructure, and other industrial

polluters are among FWW’s priority issues.

       30.     FWW has advocated for stronger clean water protections since its founding in

2005. FWW is engaged in several campaigns and litigation efforts to hold CAFOs accountable

for their water pollution and other harms through stronger regulation and enforcement, increased

transparency, and public education and engagement. FWW communicates extensively with its

members, supporters, and the general public about threats to U.S. waterways by releasing reports

and fact sheets, issuing press releases and statements, publishing online news pieces, and sending

emails and action alerts. FWW also has more than a decade of experience advocating for

stronger oversight of CAFO water pollution, including by petitioning EPA to strengthen its

CAFO Clean Water Act regulations and challenging several state- and EPA-issued CAFO

discharge permits for failing to meet federal and state water protection requirements. Ensuring

that as many waterways as possible are protected under the CWA is central to this work, as many

CAFOs discharge pollution into waterways not protected under the 2020 Final Rule but with a

“significant nexus” to a traditionally navigable water and harm downstream water quality.

       31.     FWW as an organization will be harmed by the 2020 Final Rule’s removal of

CWA protection from vast numbers of waterbodies. The 2020 Final Rule will frustrate and

perceptibly impair FWW’s mission by undermining CAFO permitting requirements and further

threatening these waterways with unchecked pollution, forcing FWW to commit resources to



                                                10
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 12 of 52




identify and counteract pollutant increases likely to result, depriving FWW of key information it

relies upon to educate its members and the public, and precluding FWW from combating water

pollution through its normal avenues such as participation in CAFO permitting and citizen suits

under the CWA.

       32.     The 2020 Final Rule will also injure the aesthetic, recreational, and financial

interests of FWW’s individual members who live and/or recreate in, on, or in close proximity to

waterways affected by the rule, regularly visit and use such waterways for aesthetic and

recreational purposes, are concerned that they will likely be exposed to and adversely affected by

increases in pollutant discharges resulting from the 2020 Final Rule’s removal of CWA

protection from these waterways, and would ordinarily have standing to sue in their own right.

For these reasons, FWW previously submitted comments opposing the 2019 Proposed Rule, see

supra footnote 4, and joins this action against the 2020 Final Rule.

       33.     Gunpowder Riverkeeper (“GRK”) is a local nonprofit organization dedicated to

the purpose of protecting, conserving, and restoring the Gunpowder River—a 6.8-mile long tidal

inlet located in Maryland—and its watershed. GRK and its approximately 175 members are

committed to ensuring that the important aesthetic, recreational, and economic values served by

the Gunpowder River watershed are preserved for all users and members of the public. These

commitments are central to its mission. The chemical and biological integrity of the Gunpowder

River is especially vital to preserving populations of local wildlife essential to the fishing,

aquaculture, and recreational activities which comprise a substantial portion of the economic

activities in the Bay region and sustain the livelihoods of many of GRK’s individual members.

       34.     As a part of its mission, GRK conducts independent water quality tests for

bacteria and other harmful pollutants in the watershed, uses geographic information system



                                                  11
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 13 of 52




mapping to visually report the results of these water quality tests, and shares this data with

regulatory agencies and the public (through its website) for the purpose of raising public

awareness of water quality issues and informing the public as to how choices residents make can

impact local rivers and streams. GRK also monitors discharges from nearby industrial activities

as well as agricultural, commercial, and residential compliance with stormwater runoff

requirements, and advocates for best management practices for such discharges.

       35.     GRK as an organization will be harmed by the 2020 Final Rule. The 2020 Final

Rule’s categorical exclusion from CWA protection of upstream waters which inevitably impact

the Gunpowder River will frustrate and perceptibly impair GRK’s mission by making it more

difficult for GRK to restore and protect the waters of the Gunpowder River watershed,

undermining GRK’s efforts to reduce runoff and discharges into the Gunpowder River and its

watershed, and precluding GRK from combating water pollution through its normal avenues

such as participation in CWA permitting processes and litigation under the CWA’s citizen suit

provision. The 2020 Final Rule will also harm GRK by forcing it to devote resources to identify

and counteract pollutant increases likely to result from the removal of CWA protection from

upstream waters.

       36.     The 2020 Final Rule will also injure the aesthetic, recreational, and economic

interests of GRK’s individual members who live near the Gunpowder River and its tributaries

and regularly use such waterways for aesthetic, recreational, and economic purposes, are

concerned that they will likely be exposed to and adversely affected by increases in pollutant

discharges resulting from the 2020 Final Rule’s removal of CWA protection from these

waterways, and would ordinarily have standing to sue in their own right. In particular, numerous

members of GRK rely upon business from fly-fishing and tourism encouraged by the cold-water



                                                 12
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 14 of 52




fishery resources and scenic natural beauty of the Gunpowder River and its tributaries for their

economic livelihoods, and would be economically harmed by any degradation of local water

quality or wildlife populations.

       37.     Plaintiff Lower Susquehanna Riverkeeper (“LSRA”) is a grassroots nonprofit

membership organization that is dedicated to improving and protecting the ecological and

biological integrity of the Susquehanna River in both Pennsylvania and Maryland. The

Susquehanna River is the longest river on the East Coast of the United States and a very

important tributary of the Chesapeake Bay. LSRA and its members, who include local residents,

outdoorsmen, recreationalists, and families, are dedicated to preserving safe drinking water, the

sustainable use of natural resources, and the ability to fish, swim, and recreate safely in the

Susquehanna River and her tributaries. LSRA works with local decision-makers and

conservation districts to emphasize the economic and social benefits of conservation and

addresses violations at construction, industrial, and agricultural sites, coordinates cleanups and

watershed improvement projects, and takes legal action when necessary to enforce existing laws.

       38.     LSRA as an organization will be harmed by the 2020 Final Rule. The 2020 Final

Rule’s categorical exclusion from CWA protection of upstream waters, including ephemeral

streams, which inevitably impact the Susquehanna River will frustrate and perceptibly impair

LSRA’s mission by making it more difficult for LSRA to restore the waters of the Susquehanna

River watershed, undermining LSRA’s efforts to reduce agricultural encroachment upon nearby

wetlands, and precluding LSRA from combating water pollution through its normal avenues

such as participation in CWA permitting processes and litigation under the CWA’s citizen suit

provision. The 2020 Final Rule will also harm LSRA by forcing it to devote resources to identify




                                                 13
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 15 of 52




and counteract pollutant increases likely to result from the removal of CWA protection from

upstream waters—particularly nearby wetlands.

       39.     The 2020 Final Rule will also injure the aesthetic, recreational, and financial

interests of LSRA’s individual members who live and/or recreate in, on, or in close proximity to

waterways affected by the rule, regularly visit and use such waterways for aesthetic and

recreational purposes, are concerned that they will likely be exposed to and adversely affected by

increases in pollutant discharges resulting from the 2020 Final Rule’s removal of CWA

protection from these waterways, and would ordinarily have standing to sue in their own right.

       40.     Plaintiff Patuxent Riverkeeper (“PRK”) is a Maryland-based grassroots

membership organization formed in 2005 and dedicated to the purpose of conserving, protecting,

and replenishing the Patuxent River and its watershed. The Patuxent River is Maryland’s longest

and deepest intrastate waterway and a critical tributary of the Chesapeake Bay (ranking seventh

highest amongst all tributaries in terms of fresh-water flow into the Bay) and provides extended

habitat for a wide array of indigenous and migratory wildlife, including over 100 species of fish.

A number of smaller tributaries that branch from the river as it flows southward through

Maryland’s western shore, as well as the river’s tidal and estuarial zones in its southern reaches,

help comprise the Patuxent watershed’s total drainage into the Bay.

       41.     PRK employs a combination of strategic advocacy, restoration activities, and

public education to ensure the long-term sustainability of the ecosystem of the entire Patuxent

River basin on behalf of all members of the public. PRK’s activities include seeking more

stringent enforcement of stormwater runoff regulations, monitoring upgrades and compliance for

both major and minor wastewater sewage sources, conducting independent monitoring and

bringing litigation where necessary, advocating for the preservation of open spaces, wetlands,



                                                 14
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 16 of 52




and other stream buffers against agricultural encroachment, and promoting comprehensive plans

to clean up the river and encourage practices that prevent further degradation. PRK also

organizes efforts to clean up and restore the river, maintains a group of volunteers dedicated to

preserving river flow and fish passages, works to improve public access for paddling and similar

low-impact recreational activities, and raises public awareness of issues affecting the Patuxent

River basin’s waters through speaking events and guided river tours at PRK’s visitor center.

       42.     PRK as an organization will be harmed by the 2020 Final Rule. The 2020 Final

Rule’s categorical exclusion from CWA protection of upstream waters which inevitably impact

the Patuxent watershed will frustrate and perceptibly impair PRK’s mission by making it harder

to prevent further degradation, undermining their efforts to clean up and restore the river, forcing

PRK to devote resources to identify and counteract pollutant increases likely to flow from

upstream excluded waters, and by precluding PRK from combating water pollution through its

normal avenues such as participation in permitting and citizen suits under the CWA. Degradation

of the river’s water quality will also harm PRK financially by potentially discouraging members

of the public from signing up for PRK’s guided paddling tours as a result of diminished aesthetic

beauty and potential health concerns related to contact with polluted waters.

       43.     The 2020 Final Rule will also injure the aesthetic, recreational, and financial

interests of PRK’s individual members who live and/or recreate in, on, or in close proximity to

waterways affected by the rule, regularly visit and use such waterways for aesthetic and

recreational purposes, are concerned that they will likely be exposed to and adversely affected by

increases in pollutant discharges resulting from the 2020 Final Rule’s removal of CWA

protection from these waterways, and would ordinarily have standing to sue in their own right.




                                                 15
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 17 of 52




       44.     Both the injuries to Plaintiffs’ organizations and their individual members alleged

above will be redressed by an order vacating the 2020 Final Rule.

                                         DEFENDANTS

       45.     U.S. EPA and the Army Corps are “agencies” within the meaning of 5 U.S.C. §

701(b)(1).

       46.     Defendant EPA is the federal agency charged with primary regulatory authority to

administer the majority of the CWA. See 33 U.S.C. § 1251(d).

       47.     Defendant Andrew R. Wheeler is sued in his official capacity as Administrator of

EPA.

       48.     Defendant Army Corps shares regulatory authority with EPA over the Act’s

Section 404 permit program for dredge and fill permits. See 33 U.S.C. § 1344.

       49.     Defendant Rickey D. James is sued in his official capacity as Assistant Secretary

of the Army for Civil Works within the Army Corps.

                                STATUTORY BACKGROUND

The Administrative Procedure Act

       50.     Federal agencies may issue, amend, or repeal a rule only in accordance with the

procedures prescribed by the APA. See generally 5 U.S.C. §§ 551-555.

       51.     The APA mandates that each agency “examine the relevant data and articulate a

satisfactory explanation for its action including a ‘rational connection between the facts found

and the choice made.’” Motor Vehicle Mfrs. Ass'n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,

463 U.S. 29, 43 (1983).

       52.     Agencies are also required to consider all important aspects of the problem that is

the subject of rulemaking, and evidence that an agency has “artificial[ly] narrow[ed] the scope of



                                                16
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 18 of 52




the regulatory problem is itself arbitrary and capricious and is ground for reversal.” Home Box

Office, Inc. v. F.C.C., 567 F.2d 9, 36 (D.C. Cir. 1977).

       53.     When an agency promulgates a rule, the agency may not ignore or countermand

its earlier factual findings relating to the matter without articulating a reasoned explanation and

rational basis for the modification, and evaluating any reliance interests that may have been

engendered by the agency’s prior position. “An ‘[u]nexplained inconsistency’ in agency policy is

‘a reason for holding an interpretation to be an arbitrary and capricious change from agency

practice.’” Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016) (quoting National

Cable & Telecommunications Assn. v. Brand X Internet Services, 545 U.S. 967, 981 (2005)).

       54.     An agency rule must also comply with and implement statutory law and binding

legal precedent. If a court “ascertains that Congress had an intention on the precise question at

issue, that intention is the law and must be given effect.” United States v. Home Concrete &

Supply, LLC, 566 U.S. 478, 488 (2012) (quoting Chevron, U.S.A., Inc. v. Nat. Res. Def. Council,

Inc., 467 U.S. 837, 843 n. 9 (1984) (“The judiciary is the final authority on issues of statutory

construction and must reject administrative constructions which are contrary to clear

congressional intent.”).

       55.     An agency’s authority is necessarily constrained by the statute it is empowered to

implement, and an agency cannot act beyond the scope of the authority delegated to it by

Congress. See Louisiana Pub. Serv. Comm’n v. F.C.C., 476 U.S. 355, 357 (1986) (“an agency

literally has no power to act… unless and until Congress confers power upon it.”). Thus, only

“agency determinations within the scope of delegated authority are entitled to deference,” and “it

is fundamental ‘that an agency may not bootstrap itself into an area in which it has no




                                                 17
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 19 of 52




jurisdiction.’” Adams Fruit Co. v. Barrett, 494 U.S. 638, 650 (1990) (quoting Federal Maritime

Comm’n v. Seatrain Lines, Inc., 411 U.S. 726, 745 (1973)).

       56.     The APA also mandates that agencies engaging in rulemaking “give interested

persons an opportunity to participate in the rule making through submission of written data,

views, or arguments.” 5 U.S.C. § 553(c).

       57.     The “opportunity for comment must be a meaningful opportunity,” Nat’l Tour

Brokers Ass’n v. United States, 591 F.2d 896, 902 (D.C. Cir. 1978), and an agency’s “refusal to

consider evidence bearing on the issue before it”—including matters presented by the public in

comments—“constitutes arbitrary agency action within the meaning of § 706[.]” Butte Cty., Cal.

v. Hogen, 613 F.3d 190, 194 (D.C. Cir. 2010).

       58.     Accordingly, the APA authorizes this Court to “hold unlawful and set aside

agency actions, findings and conclusions” that are “arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law” or “in excess of statutory jurisdiction, authority, or

limitations.” 5 U.S.C. § 706(2)(A), (C).

       59.     The APA makes clear that “to the extent necessary to decision… the reviewing

court shall decide all relevant questions of law, interpret constitutional and statutory provisions,

and determine the meaning or applicability of the terms of an agency action.” 5 U.S.C. § 706.

       60.     The APA grants the district courts wide latitude over remedy, including the

authority to grant both declaratory judgment and injunctive relief, and this Circuit’s precedent

has “made clear that ‘[w]hen a reviewing court determines that agency regulations are unlawful,

the ordinary result is that the rules are vacated[.]’” Nat’l Min. Ass’n v. U.S. Army Corps of

Engineers, 145 F.3d 1399, 1409 (D.C. Cir. 1998) (quoting Harmon v. Thornburgh, 878 F.2d

484, 495 n. 21 (D.C. Cir.1989)); see also 5 U.S.C. § 702.



                                                 18
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 20 of 52




       61.     This Court also is authorized to award reasonable fees and expenses of attorneys

to a prevailing party in such an action by the Equal Access to Justice Act, 28 U.S.C.A. § 2412.

The Clean Water Act

       62.     The CWA was enacted by Congress in 1972, “to restore and maintain the

chemical, physical, and biological integrity of the Nation's waters.” 33 U.S.C. § 1251(a).

       63.     To effectuate this goal, the Act makes clear that “[e]xcept as in compliance” with

the CWA, “the discharge of any pollutant by any person shall be unlawful.” 33 U.S.C. § 1311(a).

       64.     Congress enacted the CWA expressly because it found that the prior federal water

pollution control program, under which “States were to decide the uses of water to be protected,

the kinds and amounts of pollutants to be permitted, the degree of pollution abatement to be

required [and] the time to be allowed a polluter for abatement,” had “been inadequate in every

vital aspect[.]” S. Rep. No. 92-414 (1971), reprinted in 1972 U.S.C.C.A.N. 3668, 3674-5.

       65.     Consequently, “Congress chose to define the waters covered by the Act

broadly… to repudiate limits that had been placed on federal regulation by earlier water pollution

control statutes” and in recognition of the reality that “[p]rotection of aquatic ecosystems…

demanded broad federal authority to control pollution.” United States v. Riverside Bayview

Homes, Inc., 474 U.S. 121, 132-33 (1985).

       66.     The Act directs the EPA Administrator to “prepare or develop comprehensive

programs for preventing, reducing, or eliminating the pollution of the navigable waters and

ground waters,” 33 U.S.C. § 1252(a), and defines the term “pollution” broadly to include any

“man-made or man-induced alteration of the chemical, physical, biological, and radiological

integrity of water.” 33 U.S.C. § 1362(19).




                                                19
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 21 of 52




       67.     The Act’s central means of controlling pollution from point sources is through

forbidding the discharge of any pollutants, including dredged and fill materials, into “navigable

waters” without a permit. 33 U.S.C. §§ 1311(a), 1342, 1344, 1362(6), (12).

       68.     The term “navigable waters” governs the scope and jurisdiction of all of the

CWA’s substantive regulatory provisions—including the scope of the permit program for

discharges of dredged and fill materials under Section 404, the National Pollutant Discharge

Elimination System (“NPDES”) permit program under Section 402, and the applicability of

additional measures that may be necessary to meet state-determined water quality standards. See

33 U.S.C. §§ 1313, 1342, 1344.

       69.     Though the Act defines “navigable waters” as “the waters of the United States,

including the territorial seas,” id. at §1362(7), the Supreme Court has long recognized that “the

term ‘navigable’ is of ‘limited import’” and that Congress clearly intended to “regulate at least

some waters that would not be deemed ‘navigable’ under the classical understanding of that

term”—including waterbodies with a “significant nexus” to navigable waters, Solid Waste

Agency of N. Cook Cty. v. U.S. Army Corps of Engineers, 531 U.S. 159, 167 (2001)

(“SWANCC”) (quoting Riverside Bayview, 474 U.S. at 133).

       70.     Under the CWA’s scheme of cooperative federalism, each State retains primary

responsibility for assuring water quality within the State. See 33 U.S.C. § 1313. However,

“Congress’ intent in enacting the [CWA] was clearly to establish an all-encompassing program

of water pollution regulation,” through ensuring “[e]very point source discharge is prohibited

unless covered by a permit, which directly subjects the discharger to the administrative apparatus

established by Congress to achieve its goals.” City of Milwaukee v. Illinois & Michigan, 451 U.S.

304, 317–18 (1981); see also 1972 U.S.C.C.A.N. 3668, 3674-5 (stating that the CWA’s permit



                                                20
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 22 of 52




system is intended to “establish[] a direct link between the Federal government and each

industrial source of discharge into the navigable waters.”).

       71.     Accordingly, the CWA expressly requires that any NPDES permit issued by EPA

comply with “all applicable requirements” of the Act or any “such conditions as the

Administrator determines are necessary to carry out the provisions of this chapter,” 33 U.S.C. §

1342(a)(1), and “allow[s] EPA to delegate its [NPDES] permitting authority to a State only if the

State (among other things) provides ‘adequate authority’” to ensure compliance with the

requirements of the Act. Cty. of Maui, 140 S. Ct. at 1474-5 (quoting 33 U.S.C. § 1342(b)).

       72.     Though States may adopt requirements more stringent than the national standards

established by EPA pursuant to its authority under the CWA, they may not adopt or enforce any

standards, limitations, or measures less stringent than those national standards. 33 U.S.C. § 1370.

       73.     The Act establishes these nationwide minimum pollution controls applicable to

the “waters of the United States” in order to create a uniform national floor of protective

measures—which had been crucially absent in prior federal pollution control efforts. Id.; see also

1972 U.S.C.C.A.N. 3668, 3675. (“States whose own programs are superior are to be called upon

to administer the permit system within their boundaries.”) (emphasis added).

                     REGULATORY AND FACTUAL BACKGROUND

Rapanos and the 2015 Clean Water Rule

       74.     The Agencies have previously sought to define the scope of “waters of the United

States” in regulations issued in 1977, 1980, 1982, 1986, and 1988. See generally 42 Fed. Reg.

37, 144 (July 19, 1977); 45 Fed. Reg. 85,336 (Dec. 24, 1980); 47 Fed. Reg. 31,794 (July 22,

1982); 51 Fed. Reg. 41,206 (Nov. 13, 1986); 53 Fed. Reg. 20,764 (June 6, 1988).




                                                21
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 23 of 52




        75.     In these regulations, the Agencies defined the “waters of the United States” to

cover: (1) waters used or susceptible to use in interstate and foreign commerce, commonly

referred to as navigable-in-fact or “traditionally navigable” waters; (2) interstate waters; (3) the

territorial seas; and (4) other waters having a nexus with interstate commerce.

        76.     The Supreme Court most recently considered the definition of the term “waters of

the United States” in Rapanos v. United States, 547 U.S. 715 (2006).

        77.     The Rapanos Justices failed to come to an agreement, which resulted in the Court

issuing a plurality opinion authored by Justice Scalia.

        78.     Justice Scalia’s plurality opinion offered a narrow interpretation of the Act’s

jurisdiction as encompassing only “relatively permanent, standing or continuously flowing

bodies of water ‘forming geographic features’ that are described in ordinary parlance as streams,

oceans, rivers, and lakes.” Id. at 739 (internal quotations omitted). Justice Scalia’s definition also

excluded “channels through which waters flow intermittently or ephemerally, or channels that

periodically provide drainage for rainfall,” id., and included only “wetlands with a continuous

surface connection to bodies that are ‘waters of the United States’ in their own right.” Id. at 742.

        79.     Five Justices rejected Justice Scalia’s definition as too narrow and “inconsistent

with the Act’s text, structure, and purpose.” Id. at 776 (Justice Kennedy concurring in judgment);

id. at 800 (Justices Stevens, Souter, Ginsburg, and Breyer dissenting) (“As Justice KENNEDY

observes, ‘these limitations... are without support in the language and purposes of the Act or in

our cases interpreting it.’ Ante, at 2242.”).

        80.     In his concurrence, Justice Kennedy noted that neither the Act nor the Court’s

precedent supported a surface water connection requirement, id. at 774, and stated that wetlands

are “waters of the United States” subject to CWA jurisdiction if they, “either alone or in



                                                 22
           Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 24 of 52




combination with similarly situated lands in the region, significantly affect the chemical,

physical, and biological integrity” of jurisdictional waters. Id. at 780.

          81.   Justice Kennedy agreed with the four dissenting Justices that Congress intended

the CWA to regulate non-navigable waterbodies with a “significant nexus” to navigable waters,

and that the required nexus “must be assessed in terms of the statute’s goals and purposes… to

‘restore and maintain the chemical, physical, and biological integrity of the Nation’s waters.” Id.

at 779.

          82.   Following Rapanos, the Agencies issued a guidance memorandum for the purpose

of instructing their regional offices on how to implement Justice Kennedy’s “significant nexus”

test when asserting jurisdiction over “waters of the United States.” See EPA and Corps, “Clean

Water Act Jurisdiction Following… Rapanos,” (Dec. 2, 2008).5 (“2008 Rapanos Guidance”).

          83.   The 2008 Rapanos Guidance attempted to establish a rubric for jurisdiction

implementing the significant nexus standard. Under this rubric, the Agencies established three

types of categorically jurisdictional waters: (1) navigable waters and their adjacent wetlands; (2)

non-navigable tributaries of navigable waters that are relatively permanent; and (3) wetlands that

directly abut those non-navigable tributaries. Id. at 3.

          84.   Adjacent wetlands were defined to include those with either a continuous surface

or shallow sub-surface connection to jurisdictional waters, wetlands separated from jurisdictional

waters by barriers, and wetlands reasonably close in proximity to jurisdictional waters. Id. at 5.

          85.   In accordance with Rapanos, the 2008 Rapanos Guidance further provided that

the Agencies would assess the jurisdiction of certain waters—including non-navigable and not



5
 Accessible at:
https://www.epa.gov/sites/production/files/2016-
02/documents/cwa_jurisdiction_following_rapanos120208.pdf
                                                  23
           Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 25 of 52




relatively permanent tributaries and their adjacent wetlands—on a fact-specific, case-by-case

basis according to a significant nexus analysis requiring the consideration of numerous relevant

chemical, physical, and biological factors, such as flow characteristics and various ecological

functions of those waters, “to determine if they significantly affect the chemical, physical and

biological integrity of downstream traditional navigable waters.” Id. at 1, 8-11.

          86.   As the Agencies have recently acknowledged, the vast majority of federal courts

“agreed with this position” and relied either “exclusively on Justice Kennedy’s significant nexus

test” as the standard for jurisdiction under the Act or held “that jurisdiction can be established

under either the plurality or concurring opinions.” 2019 Proposed Rule at 4167 (emphasis

added).

          87.   Subsequent to Rapanos, the Agencies developed and promulgated the 2015 Clean

Water Rule, 80 Fed. Reg. at 37,054 (June 29, 2015), which was intended to more clearly

establish standardized procedures by which the Agencies would implement the significant nexus

standard using “the text of the statute, Supreme Court decisions, the best available peer-reviewed

science, public input, and the Agencies’ technical expertise and experience.” Id. at 37,055.

          88.   In accordance with the standard endorsed by a majority of the Justices in

Rapanos, the 2015 Clean Water Rule interpreted the Act to “cover those waters that require

protection in order to maintain the chemical, physical, or biological integrity of traditional

navigable waters, interstate waters, and the territorial seas,” id., including waters determined on a

fact-specific, case-by-case basis to have a “significant nexus” with downstream navigable-in-fact

waters. Id. at 37,057.

          89.   In developing the 2015 Clean Water Rule, the Agencies performed rigorous

scientific review and made extensive factual findings about types of waters significantly



                                                 24
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 26 of 52




affecting the integrity of downstream navigable waters. For example, the Agencies relied on a

comprehensive report prepared by EPA’s Office of Research and Development, entitled

“Connectivity of Streams and Wetlands to Downstream Waters: A Review and Synthesis of the

Scientific Evidence,” (Jan. 2015) (“2015 Connectivity Report”), 6 which analyzed a vast body of

scientific evidence—including over 1,200 peer-reviewed science publications—in order to

inform EPA as to which waters may have a “significant nexus” with downstream jurisdictional

waters. Id.

       90.     In 2013, EPA released a draft of the 2015 Connectivity Report for public

comment, as well as a comprehensive independent scientific and technical review by EPA’s

Science Advisory Board—at the time, an independent advisory board comprised of more than 50

members from a diverse variety of sectors such as academia, non-profits, state government, and

industry representatives and consultants. Id. at 37,062.

       91.     The EPA Science Advisory Board’s review, which was conducted by a special

panel of 27 experts in relevant fields who were nominated by the public, was highly supportive

of the 2015 Connectivity Report’s findings and provided additional recommendations on how the

Agencies might incorporate the report’s scientific findings to establish more definitive and fact-

based principles regarding which waters shared a “significant nexus” with jurisdictional waters.

See U.S. EPA, “SAB Review of the Draft EPA Report Connectivity of Streams and Wetlands to

Downstream Waters: A Review and Synthesis of the Scientific Evidence,” (Oct. 17, 2014)

(“EPA Science Advisory Board Review”). 7




6
  Docket No. EPA-HQ-OW-2011-0880-20859. Accessible at: https://downloads.regulations.gov/EPA-
HQ-OW-2011-0880-20859/content.pdf
7
  Docket No. EPA-HQ-OW-2011-0880-8046. Accessible at: https://downloads.regulations.gov/EPA-HQ-
OW-2011-0880-8046/content.pdf
                                                25
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 27 of 52




       92.     Both the 2015 Connectivity Report and the EPA Science Advisory Board review

overwhelmingly concluded that protection of certain categories of upstream non-navigable

waters identified as jurisdictional in the 2015 Clean Water Rule—including non-navigable,

relatively permanent tributaries and wetlands sharing a surface or shallow subsurface connection

to jurisdictional waters—was “critical to maintaining the integrity of the downstream waters.”

2015 Clean Water Rule at 37,056.

       93.     While the EPA Science Advisory Board acknowledged that the report was “a

science, not policy, document,” it noted the report had been explicitly solicited “to inform the

EPA’s efforts to clarify the jurisdiction of the Clean Water Act” and prepared with that end in

mind. EPA Science Advisory Board Review at 9. In particular, the EPA Science Advisory Board

stressed that “[i]f the goal of defining and estimating connectivity is to protect downstream

waters, the interpretation must move from a dichotomous, categorical distinction (connected vs.

not connected) towards a gradient approach that recognizes variation in the frequency, duration,

magnitude, predictability, and consequences of those connections.” Id. at 58-59.

       94.     The EPA Science Advisory Board’s review provided reasoned explanations of the

scientific evidence supporting the importance of each proposed gradient factor on downstream

water quality, as well as how each of these factors might be best applied to the context of

developing a workable rubric for evaluating a “significant nexus” to jurisdictional waters. Id.

Executive Order 13778 and the 2019 Proposed Rule

       95.     On February 28, 2017, President Donald Trump issued Executive Order 13778,

entitled “Restoring the Rule of Law, Federalism, and Economic Growth by Reviewing the

‘Waters of the United States’ Rule.” (“EO 13778”), which “ordered” the Agencies to “review the

[2015 Clean Water Rule] for consistency” with the President’s stated policy objectives of



                                                26
          Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 28 of 52




“promoting economic growth, minimizing regulatory uncertainty, and showing due regard for

the roles of the Congress and the States under the Constitution.”

        96.     EO 13778 further ordered the Agencies “to publish for notice and comment a

proposed rule rescinding or revising” the 2015 Clean Water Rule, and ordered that for purposes

of such proposed rule, the Agencies “shall consider interpreting the term ‘navigable waters…’ in

a manner consistent with the opinion of Justice Antonin Scalia in Rapanos.” Id.

        97.     Shortly after the issuance of Executive Order 13778, the Agencies initiated a two-

step process—consisting of two parallel rulemakings—intended to first repeal the 2015 Clean

Water Rule and re-codify the 1986 definition of waters of the United States, and then replace the

1986 definition with a new, revised definition of “waters of the United States.”

        98.     “Step one” of the process consisted of the Agencies’ efforts to repeal the 2015

Clean Water Rule and re-codify the definition of “waters of the United States” previously

established by the Agencies in 1986. See generally 82 Fed. Reg. 34,899 (July 27, 2017); 84 Fed.

Reg. 56,626 (Oct. 22, 2019).8

        99.     These repeal efforts ignored the substantial factual record developed to support

the 2015 Clean Water Rule, and instead merely cited EO 13778 in asserting that repeal based on

“a change in administration” was “perfectly reasonable” and “well within the scope of authority

that Congress has delegated to the agencies under the CWA.” 82 Fed. Reg. 34,899, 34,899.

        100.    “Step two” of the process consisted of the Agencies’ efforts to propose a new

definition of “waters of the United States” consistent with EO 13778’s directives of “promoting

economic growth, minimizing regulatory uncertainty, and showing due regard for the roles of the



8
 The finalized version of this repeal is the subject of separate litigation but is not being challenged by
Plaintiffs in this Complaint, as it has essentially been mooted by the promulgation of the 2020 Final Rule
(which concluded the Agencies’ two-step repeal and replace process).
                                                    27
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 29 of 52




Congress and the States under the Constitution” and interpreting “the term ‘navigable waters…’

in a manner consistent with the opinion of Justice Antonin Scalia in Rapanos.”

       101.    As a part of these efforts, the Agencies promulgated the 2019 Proposed Rule,

which was “intended to review and revise the definition of ‘waters of the United States’

consistent with the Executive Order signed on February 28, 2017[.]” See Revised Definition of

“Waters of the United States,” 84 Fed. Reg. 4154, 4154 (February 14, 2019).

       102.    The 2019 Proposed Rule did not incorporate any of the findings of the exhaustive

scientific or cost-benefit analyses previously conducted in support of the 2015 Clean Water Rule,

and ignored or contradicted nearly all of the findings and recommendations the Agencies

themselves had previously solicited from EPA’s Office of Research and Development and EPA’s

Science Advisory Board.

       103.    The 2019 Proposed Rule recommended the adoption of a binary, categorical

approach to jurisdiction centering around physical abutment and surface-water connection

requirements that the Agencies’ experts and the EPA Science Advisory Board had strenuously

recommended against as arbitrary and contrary to all science—and which the majority of Justices

in Rapanos had expressly rejected as “inconsistent with the Act’s text, structure, and purpose.”

Rapanos, 547 U.S. at 776.

       104.    The Agencies’ “reasoned explanation” for rejecting the overwhelming weight of

scientific evidence and their experts’ recommendations was merely to state that jurisdiction “is a

legal distinction, not a scientific one” and that the change was justified by the “policy choices

and expertise of the executive branch agencies charged with administering the CWA.” 2019

Proposed Rule at 4187.




                                                 28
          Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 30 of 52




         105.   The 2019 Proposed Rule stated the Agencies would categorically exclude

subsurface hydrological connections as a basis for jurisdiction, based on the Agencies’ view that

considering subsurface hydrology as a basis for jurisdiction would exceed “the limitations on

federal authority embodied in section 101(b) of the Act,” “encroach on State and tribal authority

over land and water resources,” and “could be confusing and difficult to implement.” Id. at 4189.

         106.   The Agencies also proposed to “eliminate the case-by-case application of Justice

Kennedy’s significant nexus test” in favor of “clear categories of jurisdictional waters”

established based on “those policies that [the Agencies] deem most important in shaping the

jurisdiction of the CWA,” such as the “autonomy of the States” and “the right of the public to

clear limits to agency authority.” Id. at 4197.

         107.   In its draft comments vehemently opposing the 2019 Proposed Rule, the EPA

Science Advisory Board stated that the Agencies’ proposed categorical definitions were “in

conflict with established science, the existing WOTUS rule developed based on the established

science, and the objectives of the Clean Water Act.” EPA Science Advisory Board,

“Commentary on the Proposed Rule Defining the Scope of Waters Federally Regulated Under

the Clean Water Act,” (Oct. 16, 2019) (“Draft Comments of the EPA Science Advisory Board”)

at 1.9

         108.   The EPA Science Advisory Board further noted that unlike the 2015 Clean Water

Rule, the 2019 Proposed Rule “offers no comparable body of peer reviewed evidence,” “no

scientific justification for abandoning the more expansive view of connectivity of waters

accepted by current hydrological science,” and “neglects established science pertaining




9
 Docket No. EPA-HQ-OW-2018-0149-11589, Attachment 1. Accessible at:
https://downloads.regulations.gov/EPA-HQ-OW-2018-0149-11589/attachment_1.pdf
                                                  29
            Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 31 of 52




specifically to the connectivity of ground water to wetlands and adjacent major bodies of water.”

Id. at 2.

        109.    The EPA Science Advisory Board further stated that the 2019 Proposed Rule

lacked a “coherent basis for drawing simple ‘bright lines’ to determine jurisdictional waters,”

and that “by abandoning a scientific basis to adopt a simplistic, if clear surface water-based

definition, this approach neither rests upon science, nor provides long term clarity.” Id. at 3.

        110.    The EPA Science Advisory Board also stated that the 2019 Proposed Rule’s lack

of any coherent factual basis was especially problematic because the Agencies’ jurisdictional

“bright lines” were themselves vague, poorly defined, and inconsistent with each other and the

Agencies’ asserted legal rationales. Id. at 5 (“[T]here is no scientific justification for excluding

ground water from WOTUS if spring-fed creeks are considered to be jurisdictional.”).

        111.    The EPA Science Advisory Board particularly opposed the Agencies’ decision to

categorically exclude wetlands sharing only subsurface connections to jurisdictional waters,

noting that the EPA Science Advisory Board’s review of the 2015 Clean Water Rule had “found

a sound scientific basis for the inclusion of these wetlands… No body of peer reviewed evidence

has been presented to support an alternative conclusion.” Id. at 3.

        112.    The EPA Science Advisory Board’s draft comments concluded:

        In summary, the SAB is disappointed that the EPA and Department of the Army
        have decided that the CWA and subsequent case law precludes full incorporation
        of the scientific aspects of EPA’s 2015 Connectivity Report into the proposed Rule.
        The proposed definition of WOTUS is not fully consistent with established EPA
        recognized science, may not fully meet the key objectives of the CWA – “to restore
        and maintain the chemical, physical and biological integrity of the Nation’s
        waters,” and is subject to a lack of clarity for implementation. The departure of the
        proposed Rule from EPA recognized science threatens to weaken protection of the
        nation’s waters by disregarding the established connectivity of ground waters and
        by failing to protect ephemeral streams and wetlands which connect to navigable
        waters below the surface. These changes are proposed without a fully supportable



                                                  30
            Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 32 of 52




        scientific basis, while potentially introducing substantial new risks to human and
        environmental health.

Id. at 6.

        113.    The Agencies rejected the EPA Science Advisory Board’s draft comments

entirely and stated in response that the Science Advisory Board’s concerns were “already

addressed” by the 2019 Proposed Rule. John Goodin, Director of EPA Office of Wetlands,

Oceans, and Watersheds, “Memorandum to the Record RE: EPA Science Advisory Board Draft

Commentary,” (Jan. 22, 2020)10 (“Goodin Memo”) (stating “[a]s the Army and EPA made clear

in the proposed WOTUS rule preamble… the fundamental bases for this rule are the text and

structure of the CWA and the constitutional boundaries within which Congress enacted the

CWA... science cannot be used to draw the line between Federal and State waters, as those are

legal distinctions[.]”).

        114.    On February 27, 2020, the EPA Science Advisory Board submitted its final

comments opposing the 2019 Proposed Rule and reiterating all the concerns previously stated in

its draft comments. Final Comments of EPA Science Advisory Board (Feb. 27, 2020). 11

The 2020 Final Rule

        115.    On April 21, 2020, the Agencies completed their two-step repeal and replace

process with the promulgation of the 2020 Final Rule. See 85 Fed. Reg. 22,250 (Apr. 21, 2020).

        116.    As directed by EO 13778, the 2020 Final Rule relies repeatedly on the Rapanos

plurality opinion to adopt a very narrow definition of “waters of the United States,” which



10
   Docket No. EPA-HQ-OW-2018-0149-11589. Accessible at: https://downloads.regulations.gov/EPA-
HQ-OW-2018-0149-11589/content.pdf
11
   The 2020 Final Rule’s rulemaking docket does not include these final comments. However, they are
accessible elsewhere on EPA’s website at:
https://yosemite.epa.gov/sab/sabproduct.nsf/WebBOARD/729C61F75763B8878525851F00632D1C/$Fil
e/EPA-SAB-20-002+.pdf
                                                31
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 33 of 52




effectively reversed nearly every iteration of the Agencies’ regulations and guidance

implementing the Clean Water Act since the enactment of the Act itself in 1972.

       117.    The 2020 Final Rule discards the Rapanos “significant nexus” standard entirely,

and reduces “waters of the United States” to four bright-line categories of waters: (1) the

territorial seas and waters that are, were, or may be susceptible to use in interstate or foreign

commerce; (2) certain tributaries of these waterways; (3) certain lakes and ponds, and

impoundments of jurisdictional waters; and (4) wetlands “adjacent” to those categories of waters.

2020 Final Rule at 22,338.

       118.    Even within those categories, the 2020 Final Rule narrows the scope of

jurisdiction further. For example, the Agencies define “adjacent” to include only those wetlands

that either abut or share a direct surface-water connection with navigable waters. Id. at 22,313.

       119.    The 2020 Final Rule also categorically excludes any upstream waters connected

to jurisdictional waters through a subsurface hydrological connection—including wetlands

sharing a shallow subsurface hydrological connection with jurisdictional waters, which a

majority of Justices in Rapanos held could be jurisdictional per the “significant nexus” test.

       120.    The 2020 Final Rule also eliminates “interstate” waters as a category of

jurisdiction entirely, excluding many waters that cross state borders and that EPA has expressly

interpreted as subject to CWA jurisdiction since its enactment. See 2020 Final Rule at 22,338.

       121.    The 2020 Final Rule did not address the substance of the EPA Science Advisory

Board’s comments or offer any evidentiary support for the Agencies’ approach. Instead, the 2020

Final Rule merely reiterated the Agencies’ position that “science cannot dictate where to draw

the line between Federal and State waters, as this is a legal question that must be answered based

on the overall framework and construct of the CWA… the final rule is consistent with the text,



                                                  32
           Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 34 of 52




structure, legislative history, and applicable Supreme Court guidance.” 2020 Final Rule at

22,262.

          122.   The Agencies’ justification for the 2020 Final Rule’s determination that

subsurface hydrology or discharges into or through groundwater that subsequently migrate into

navigable waters do not provide a basis for jurisdiction is merely that “subsurface connections as

a basis for CWA jurisdiction would be overinclusive and would encroach on State and tribal

authority over land and water resources” and “could also be confusing and difficult to

implement.” Id. at 22,313.

          123.   In response to voluminous public comments objecting to the Agencies’ failure to

consider any relevant scientific evidence, the Agencies conceded that “the [2015] Connectivity

Report” summarizes the current scientific understanding about the connectivity and mechanisms

by which streams and wetlands affect the physical, chemical, and biological integrity of

downstream waters and that connections occur along a gradient” and “recognize[d] the

importance of protecting water resources and as a general matter do not dispute the important

role of headwaters” in the integrity of downstream jurisdictional waters. EPA, Response to

Comments (Apr. 21, 2020) (“Response to Comments”), Topic 1: Legal Arguments, at 114-115. 12

          124.   The Agencies asserted they were precluded from relying on those reports because

“science cannot dictate where to draw the line between federal and state or tribal waters[.]” Id.

          125.   Many commenters also objected to the 2019 Proposed Rule on the basis that the

Agencies had failed to perform an adequate Economic Assessment or Resource and

Programmatic Assessment, and that the Agencies had provided insufficient justifications for

discarding the quantitative economic and programmatic analyses conducted in support of the


12
  Docket No. EPA-HQ-OW-2018-0149-11574, Attachment 1. Accessible at:
https://downloads.regulations.gov/EPA-HQ-OW-2018-0149-11574/attachment_1.pdf
                                                 33
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 35 of 52




2015 Clean Water Rule—which had included a quantitative analysis of potential environmental

benefits and costs. Response to Comments, Topic 11: Economic Analysis and Resource and

Programmatic Assessment, at 1-2.13

       126.    The Agencies themselves admitted that they were only able to perform broadly

“qualitative… national-level estimates” of costs (which were themselves based on numerous

unsupported assumptions by the Agencies, such as what the Agencies believed would be the

“predicted state response[s]” to the 2020 Final Rule), and that the Agencies “were unable to

quantify the change in CWA jurisdiction” resulting from the 2020 Final Rule’s novel exclusion

of broad categories of waters “when comparing the proposed rule to the 2015 [Clean Water]

Rule or pre-existing regulations.” Id. at Topic 1, pgs. 2-3.

       127.    The Agencies asserted that these deficiencies were not relevant because the 2020

Final Rule “is not based on the information in the agencies’ [Economic Assessment] or

[Resource and Programmatic Assessment]” but “grounded in [the Agencies’] legal analysis of

the limits on CWA jurisdiction reflected in the statute and Supreme Court case law. The agencies

are precluded from exceeding their authority under the CWA to achieve specific scientific,

policy, or other outcomes.” Id. at Topic 1, pg. 3.

       128.    The Agencies also rejected comments noting that a majority of Justices in

Rapanos had explicitly rejected a surface-water connection requirement for federal jurisdiction

as “inconsistent” with the CWA, and merely asserted—without explanation—that the 2020 Final

Rule’s surface-water connection requirement “is based on the text, structure, and legislative

history of the CWA and the core principles and concepts set forth in the three Supreme Court

cases addressing the scope of the phrase ‘waters of the United States.’” Id.


13
  Docket No. EPA-HQ-OW-2018-0149-11574, Attachment 11. Accessible at:
https://downloads.regulations.gov/EPA-HQ-OW-2018-0149-11574/attachment_11.pdf
                                                 34
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 36 of 52




       129.    The Agencies additionally rejected comments noting the Agencies had improperly

discarded the “significant nexus” standard articulated by the Supreme Court in Rapanos, and

argued that the Agencies’ interpretation was easier to administer:

       Although the agencies considered Justice Kennedy’s ‘significant nexus’ test when
       developing the final rule, the agencies disagree that a significant nexus standard
       should be a component of the definition of ‘waters of the United States…’ The
       agencies acknowledge that field work may frequently be necessary to verify
       whether a feature is a ‘water of the United States’; however, replacing the
       significant nexus analysis with categorically jurisdictional and categorically
       excluded waters in the final rule is inherently less complicated than a complex,
       multi-factored significant nexus test that must be applied on a case-by case basis to
       countless waters and wetlands across the nation.

Id.

       130.    The Agencies’ Response to Comments and the 2020 Final Rule itself repeatedly

state that the 2020 Final Rule’s “fundamental bas[is]” is the Agencies’ “unifying legal theory for

federal jurisdiction,” which “preserves the traditional sovereignty of states over their own land

and water resources,” “provides clarity and predictability,” and “is intended to ensure that the

agencies operate within the scope of the federal government’s authority over navigable waters

under the CWA and the Commerce Clause of the U.S. Constitution.” 2020 Final Rule at 22,252.

       131.    The 2020 Final Rule makes clear that the Agencies’ “legal theory for federal

jurisdiction” is not actually based upon the text of the CWA itself, but is instead largely based

upon the Agencies’ broad legal interpretations regarding the scope of “Congress’ authority to

regulate navigable waters… under the Commerce Clause” of the Constitution, 2020 Final Rule at

22,262 (emphasis added), and “the outer limits of Congress’ constitutional authority” under the

Commerce Clause. Id. at 22,256 (emphasis added).

       132.    The Agencies, by their own admission, have not relied on the Economic

Assessment, the Resource and Programmatic Assessment, the prevailing science, or the

recommendations of its own experts as a basis for the final rule, and have discarded the

                                                 35
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 37 of 52




“significant nexus” test endorsed by a majority of Justices in Rapanos and first articulated in

SWANCC, 531 U.S. at 167.

       133.    The 2019 Proposed Rule, 2020 Final Rule, and the Agencies’ Response to

Comments all make clear that the 2020 Final Rule is premised entirely upon the Agencies’ “legal

theory” regarding the scope of “the federal government’s authority over navigable waters under

the CWA and the Commerce Clause of the U.S. Constitution,” and the Agencies’ position that

the CWA categorically precludes the Agencies from considering certain factors, such as

subsurface hydrological connections, as a basis for jurisdiction. 2020 Final Rule at 22,252.

County of Maui

       134.    On April 23, 2020, the Supreme Court decided Cty. of Maui, Hawaii v. Hawaii

Wildlife Fund, 140 S. Ct. 1462 (2020)—in which the Court ruled on whether the CWA requires a

NPDES permit “‘when pollutants originate from a point source but are conveyed to navigable

waters by a nonpoint source,’ here, ‘groundwater.’” Id. at 1468.

       135.    The Solicitor General joined as amicus curiae to advance EPA’s most recent

interpretation of the CWA as categorically excluding jurisdiction over any pollutants that travel

through subsurface connections to jurisdictional surface waters. Id. at 1470.

       136.    The Solicitor General asserted that because EPA now interpreted the CWA to

preclude federal authority over groundwater, jurisdiction under the CWA—including the NPDES

permit requirement—“does not apply if a pollutant… must travel through any amount of

groundwater before reaching navigable waters.” Id. at 1473.

       137.    A six-Justice majority of the Court unambiguously rejected EPA’s interpretation,

and held that federal jurisdiction under the CWA encompasses “pollutants that reach navigable




                                                36
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 38 of 52




waters after traveling through groundwater if that discharge is the functional equivalent of a

direct discharge from the point source into navigable waters.” Id. at 1477.

       138.    The Court stated that EPA’s position was “difficult to reconcile” with the

statutory text of the CWA, which “alludes to no exception for discharges through groundwater.”

Id. at 1474. “We do not see how Congress could have intended to create such a large and obvious

loophole in one of the key regulatory innovations of the Clean Water Act.” Id. at 1473.

       139.    The Court further held that EPA’s views were due no deference at all, precisely

because “EPA’s reading would open a loophole allowing easy evasion of the [CWA’s] basic

purposes. Such an interpretation is neither persuasive nor reasonable.” Id. at 1474.

       140.    In rejecting EPA’s claim that the CWA granted exclusive jurisdiction over all

subsurface flow to the States, the Court noted it was “difficult to reconcile EPA’s interpretation”

with provisions clearly contemplating some degree of federal jurisdiction over such waters. Id. at

1475 (“In short, EPA’s oblique argument about the statute’s references to groundwater cannot

overcome the statute’s structure, its purposes, or the text of the provisions that actually govern.”).

       141.    The Court also rejected EPA’s ease of administration argument as a basis for

deference, and noted that it was EPA’s duty to examine the “factors that may prove relevant

(depending upon the circumstances of a particular case)”:

       As we have said (repeatedly)… context imposes natural limits as to when a point
       source can properly be considered the origin of pollution that travels through
       groundwater… The difficulty with this approach, we recognize, is that it does not,
       on its own, clearly explain how to deal with middle instances. But there are too
       many potentially relevant factors applicable to factually different cases for this
       Court now to use more specific language… we recognize that a more absolute
       position… may be easier to administer. But, as we have said, those positions have
       consequences that are inconsistent with major congressional objectives, as revealed
       by the statute’s language, structure, and purposes.

Id. at 1476.



                                                 37
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 39 of 52




       142.    Finally, the Court rejected EPA’s claim that CWA jurisdiction over discharges

through groundwater “would vastly expand the scope of the statute,” noting that it was

contradicted by the fact that “EPA has applied the permitting provision to some (but not to all)

discharges through groundwater for over 30 years… In that time we have seen no evidence of

unmanageable expansion.” Id. at 1477.

       143.    Though the facts of County of Maui involved a point source discharge, and not the

definition of WOTUS, both situations are affected by EPA’s position regarding whether

subsurface migration of pollutants “through any amount of groundwater before reaching

navigable waters” automatically breaks CWA jurisdiction. Id. at 1473. In County of Maui, the

Supreme Court held that it does not, directly contradicting EPA’s position regarding subsurface

hydrology with respect to Waters of the United States in the 2020 Final Rule.

                                 FIRST CAUSE OF ACTION

              Violation of the Administrative Procedure Act, 5 U.S.C. § 706
                          Not Otherwise in Accordance with Law
          The Agencies’ Interpretation of “Waters of the United States” Has Been
               Unambiguously Foreclosed by Rapanos and County of Maui

       144.    Plaintiffs incorporate by reference in this claim the allegations in all preceding

paragraphs of the Complaint.

       145.    The APA provides that this Court “shall… hold unlawful and set aside agency

action, findings, and conclusions found to be… arbitrary, capricious, an abuse of discretion, or

not otherwise in accordance with law.” 5 U.S.C. § 706(2)(A).

       146.    Agency action is not in accordance with law if the agency fails to interpret and

implement the statutory language in a manner consistent with the statute’s text, structure, and

purpose, and with controlling Supreme Court precedent. Am. Bankers Ass’n v. Nat’l Credit

Union Admin., 934 F.3d 649, 662 (D.C. Cir. 2019) (courts “presume that Congress would not

                                                38
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 40 of 52




authorize the promulgation of an ‘[im]permissible construction’” and “set aside agency actions

based on such a construction.”) (quoting Chevron, 467 U.S. at 843).

       147.    The Agencies based the 2020 Final Rule’s revised jurisdictional definitions—such

as the requirement that a wetland either abut or share a direct surface-water connection with a

jurisdictional water— upon the plurality opinion in Rapanos, which the majority rejected as

“inconsistent with the Act’s text, structure, and purpose.” Rapanos, 547 U.S. at 776.

       148.    In doing so, the Agencies discarded the “significant nexus” test actually endorsed

by a majority of Justices in Rapanos, on the grounds that the Agencies “disagree[d]” and felt that

their own bright-line interpretation of the CWA was “less complicated” and easier to administer.

       149.    In County of Maui, a clear, six-Justice majority of the Court again unambiguously

rejected EPA’s interpretation of CWA jurisdiction as categorically excluding any waters

connected to jurisdictional waters via subsurface hydrology as inconsistent with the CWA and

“neither persuasive nor reasonable.” Cty. of Maui, 140 S. Ct. at 1476.

       150.    “The judiciary is the final authority on issues of statutory construction and must

reject administrative constructions which are contrary to clear congressional intent.” Chevron,

467 U.S. at 843 n.9; see also Brand X, 545 U.S. at 982-983 (stating that “a judicial precedent

holding that the statute unambiguously forecloses the agency’s interpretation, and therefore

contains no gap for the agency to fill, displaces a conflicting agency construction.”).

       151.    A majority of Justices in both Rapanos and County of Maui held that the text of

the CWA itself “unambiguously foreclose[d]” EPA’s interpretation of the CWA as categorically

excluding any and all discharges through groundwater or subsurface hydrology from

jurisdiction. Cty. of Maui, 140 S. Ct. at 1476; Rapanos, 547 U.S. at 776.




                                                 39
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 41 of 52




       152.    In the 2020 Final Rule, the Agencies interpreted the CWA as categorically

excluding any discharges through groundwater or subsurface hydrology from jurisdiction, and in

doing so excluded all considerations of science, especially regarding subsurface hydrology, and

the views of their experts.

       153.    The 2020 Final Rule is therefore an unlawful and impermissible interpretation of

“waters of the United States” under the CWA, and contravenes the statute’s text, structure, and

purpose, and controlling Supreme Court precedent. See Chevron, 467 U.S. at 843 n.9 (“If a court,

employing traditional tools of statutory construction, ascertains that Congress had an intention on

the precise question at issue, that intention is the law and must be given effect.”); see also Util.

Air Regulatory Grp. v. E.P.A., 573 U.S. 302, 321 (2014) “[A]n agency interpretation that is

inconsisten[t] with the design and structure of the statute as a whole… does not merit

deference.”) (internal quotes and punctuation omitted); Cty. of Maui, 140 S. Ct. at 1476;

Rapanos, 547 U.S. at 776.

       154.    For these reasons, the 2020 Final Rule is not in accordance with law pursuant to 5

U.S.C. § 706(2)(A) and must be set aside by this Court.

                                 SECOND CAUSE OF ACTION

              Violation of the Administrative Procedure Act, 5 U.S.C. § 706
                                Arbitrary and Capricious
        The Agencies Failed to Consider Numerous Relevant and Important Factors

       155.    Plaintiffs incorporate by reference in this claim the allegations in all preceding

paragraphs of the Complaint.

       156.    The APA provides that this Court “shall… hold unlawful and set aside agency

action, findings, and conclusions found to be… arbitrary, capricious, an abuse of discretion, or

not otherwise in accordance with law.” 5 U.S.C. § 706(2)(A). The APA further mandates that



                                                  40
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 42 of 52




each agency “examine the relevant data and articulate a satisfactory explanation for its action

including a ‘rational connection between the facts found and the choice made.’” State Farm, 463

U.S. at 43.

       157.    An agency rule is arbitrary and capricious if the agency has either “relied on

factors which Congress has not intended it to consider, entirely failed to consider an important

aspect of the problem, offered an explanation for its decision that runs counter to the evidence

before the agency, or is so implausible that it could not be ascribed to a difference in view or the

product of agency expertise.” Id.

       158.    Numerous provisions of the CWA reiterate and emphasize that the Agencies must

consider chemical and biological factors in implementing the Act. See, e.g., 33 U.S.C. §

1362(19) (defining “pollution” under the Act to mean any “man-made or man-induced alteration

of the chemical, physical, biological, and radiological integrity of water”); 33 U.S.C. §§ 1311,

1312(a), 1313, 1314 (stating that the EPA Administrator “shall” establish effluent limitations—

defined as restrictions on “quantities, rates, and concentrations of chemical, physical, biological,

and other constituents” of pollutant discharges, 33 U.S.C. § 1362(11)—whenever the

Administrator determines that such discharges would interfere with “the attainment or

maintenance” of water quality of any portion of the navigable waters); 33 U.S.C. § 1314(a)(1)-

(2) (the Administrator “shall develop and publish… (and from time to time thereafter revise)

criteria for water quality accurately reflecting the latest scientific knowledge” on the chemical

and biological effects of pollutants, and information “on the factors necessary to restore and

maintain the chemical, physical, and biological integrity of all navigable waters, ground waters,

waters of the contiguous zone, and the oceans.”).




                                                 41
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 43 of 52




       159.    The Supreme Court has established that where a statute identifies multiple

relevant factors an agency must consider, the agency must consider “all the relevant factors,” and

“may not ‘entirely fai[l] to consider an important aspect of the problem’ when deciding whether

regulation is appropriate.” Michigan v. E.P.A., 135 S. Ct. 2699, 2707 (2015) (quoting State

Farm, 463 U.S. at 43); see, e.g., Carlson v. Postal Regulatory Comm’n, 938 F.3d 337, 344 (D.C.

Cir. 2019) (“Even when an agency has significant discretion in deciding how much weight to

accord each statutory factor, that does not mean it is free to ignore any individual factor

entirely.”) (internal quotation omitted).

       160.    Waterbodies are entitled to protection under the CWA if they share a “significant

nexus” to navigable waters. SWANCC, 531 U.S. at 167; Rapanos, 547 U.S at 779. Further,

Justice Kennedy and the four dissenting Justices in Rapanos made clear that this nexus “must be

assessed in terms of the statute’s goals and purposes… to ‘restore and maintain the chemical,

physical, and biological integrity of the Nation’s waters.” Rapanos, 547 U.S at 779 (quoting 33

U.S.C. § 1251(a)).

       161.    The Agencies, by their own repeated admission, have not relied on the Economic

Assessment, the Resource and Programmatic Assessment, the prevailing science, or the

recommendations of its own experts in developing the 2020 Final Rule.

       162.    The Agencies admit they did not perform an adequate Economic Analysis

including a cost-benefit analysis for foregone environmental benefits or a Resource and

Programmatic Assessment—despite acknowledging that the 2020 Final Rule will result in a

significant reduction in protections for waters over which the Agencies have traditionally

asserted CWA jurisdiction since the statute was enacted in 1972.




                                                 42
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 44 of 52




       163.    The Agencies also acknowledge that the 2020 Final Rule contradicts the scientific

evidence and recommendations compiled and provided by the Agencies own experts—at the

Agencies’ request—including the 2015 Connectivity Report developed in support of the 2015

Clean Water Rule and the EPA Science Advisory Board’s comments objecting to the 2019

Proposed Rule as unsupported by evidence. See Draft Comments of the EPA Science Advisory

Board supra note 7; Final Comments of the EPA Science Advisory Board supra note 11.

       164.    The Agencies justified the failure to consider these factors by asserting that these

factors were not relevant, because “the fundamental bases for this rule [are] the text and structure

of the CWA and the constitutional boundaries within which Congress enacted the CWA.” 2020

Final Rule at 22,270; see also Goodin Memo supra note 10.

       165.    The Agencies’ interpretation of the CWA eliminates the “significant nexus”

analysis entirely and excludes consideration of any factors beyond a purely physical, categorical

surface-water connection distinction.

       166.    The interpretive flexibility afforded to agencies does not permit agencies to deem

certain factors listed by statute “irrelevant” to the decision whether to regulate. Michigan v.

E.P.A., 135 S. Ct. at 2708 (“Chevron allows agencies to choose among competing reasonable

interpretations of a statute; it does not license interpretive gerrymanders under which an agency

keeps parts of statutory context it likes while throwing away parts it does not.”).

       167.    As a result of the Agencies’ failure to consider numerous relevant and crucial

factors—or indeed, any factors—the 2020 Final Rule is arbitrary and capricious pursuant to 5

U.S.C. § 706(2)(A) and must be set aside by this Court.




                                                 43
           Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 45 of 52




                                   THIRD CAUSE OF ACTION

             Violation of the Administrative Procedure Act, 5 U.S.C. § 706
                               Arbitrary and Capricious
      The Agencies Provide No Basis, Let Alone a Reasonable One, Justifying Their
    Departure from Scientific Evidence, Prior Factual Findings, or Policy and Practice

          168.   Plaintiffs incorporate by reference in this claim the allegations in all preceding

paragraphs of the Complaint.

          169.   The APA provides that this Court “shall… hold unlawful and set aside agency

action, findings, and conclusions found to be… arbitrary, capricious, an abuse of discretion, or

not otherwise in accordance with law.” 5 U.S.C. § 706(2)(A). An agency must articulate a

reasoned explanation for promulgating a rule reversing long-standing policy or practice, at a

minimum demonstrating that there are “good reasons” for the change and that the “new policy is

permissible under the statute.” F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 515–16

(2009).

          170.   An agency may be required to provide an even more detailed justification if those

prior policies have “engendered serious reliance interests that must be taken into account… in

such cases, it will be arbitrary and capricious to fail to consider these factors.” Id. “An

‘[u]nexplained inconsistency’ in agency policy is ‘a reason for holding an interpretation to be an

arbitrary and capricious change from agency practice.’” Encino Motorcars, 136 S. Ct. at 2126

(quoting Brand X, 545 U.S. at 981).

          171.   In promulgating the 2020 Final Rule, the Agencies ignored and retracted without

reasoned explanation their prior factual findings, including the 2015 Connectivity Report, the

repeated, strong recommendations of EPA’s Science Advisory Board, and the extensive factual

record and findings developed in support of EPA’s 2015 Clean Water Rule.




                                                  44
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 46 of 52




        172.    The Agencies also failed to provide any reasoned explanation for abandoning

their own long-standing policy and practice of interpreting “waters of the United States” in

compliance with the significant nexus standard as set forth in the 2008 Rapanos Guidance and

the 2015 Clean Water Rule, and of including all interstate waters within the scope of waters

protected by the CWA since its enactment.

        173.    The Agencies also failed to consider and take into account the serious reliance

interests engendered by the Agencies’ prior long-standing policy and position regarding the

scope of the “waters of the United States” definition.

        174.    The Agencies have variously claimed three “reasonable” bases for their abrupt

departure from established policy: a “change in administration,” “ease of administration,” and

the Agencies’ own legal interpretations of the CWA.

        175.    While a change in administration is an acceptable basis for an agency to

reconsider its policies, it is not itself a “reasoned basis” justifying final agency action; the

agency’s “reasoned explanation for its action,” must include, at a minimum, a demonstration that

“the new policy is permissible under the statute, [and] that there are good reasons for it.” Fox,

556 U.S. at 515; see also State Farm, 463 U.S. at 43 (the APA requires agencies to demonstrate

that they have “examine[d] the relevant data and articulate[d] a satisfactory explanation for its

action including a ‘rational connection between the facts found and the choice made.’”).

        176.    The policy preferences of the Executive resulting from a “change in

administration” cannot constitute a “reasoned explanation” justifying the Agencies’ departure

from the plain text, structure, legislative history, and statutory objectives of the Act they are

charged with faithfully executing. “The power of executing the laws… does not include a power

to revise clear statutory terms.” Util. Air Regulatory Grp., 573 U.S. at 327.



                                                  45
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 47 of 52




       177.    Similarly, complexity or administrative burden cannot “amount to a reasoned

justification for declining to form a scientific judgment” required by statute. Massachusetts v.

E.P.A., 549 U.S. 497, 533-4 (2007); see also Cty. of Maui, 140 S. Ct. at 1476 (rejecting EPA’s

argument that its interpretation was “easier to administer”). Numerous substantive provisions of

the CWA clearly require EPA to make such scientific judgments. See, e.g., 33 U.S.C. § 1312(a)

(requiring the Administrator to establish effluent limitations whenever, “in the judgment of the

Administrator,” such limits are necessary to achieve “the attainment or maintenance” of water

quality in any portion of navigable waters); 33 U.S.C. § 1343(c)(2) (stating in “any event where

insufficient information exists on any proposed discharge to make a reasonable judgment”

pursuant to the guidelines established by the EPA Administrator for ocean discharges, “no

[NPDES] permit shall be issued.”).

       178.    Finally, the Agencies’ own legal analysis is not a “reasonable basis” for their legal

interpretation of the CWA because, as discussed above, that interpretation contravenes the text,

structure, and purpose of the Act and controlling Supreme Court precedent and is “neither

persuasive nor reasonable.” Cty. of Maui, 140 S. Ct. at 1476.

       179.    Under the standards established by Fox, Massachusetts v. E.P.A., and State Farm,

the Agencies’ articulated reasons for departure from previous policy and established scientific

judgment constitute unlawful arbitrary and capricious decision-making under § 706(2)(A) of the

APA.

       180.    For the above reasons, the 2020 Final Rule is arbitrary and capricious, and must

be set aside by this Court.




                                                46
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 48 of 52




                                FOURTH CAUSE OF ACTION

              Violation of the Administrative Procedure Act, 5 U.S.C. § 706
     Arbitrary and Capricious, and in Excess of the Agencies’ Statutory Jurisdiction
    The 2020 Final Rule Is Premised on the Consideration of Factors Not Contemplated
                          or Authorized by the Clean Water Act

       181.    Plaintiffs incorporate by reference in this claim the allegations in all preceding

paragraphs of the Complaint.

       182.    The APA provides that this Court “shall… hold unlawful and set aside agency

action, findings, and conclusions found to be” either “arbitrary, capricious, an abuse of

discretion, or not otherwise in accordance with law” or “in excess of statutory jurisdiction,

authority, or limitations[.]” 5 U.S.C. § 706(2)(A), (C).

       183.    “[A]n agency literally has no power to act… unless and until Congress confers

power upon it.” Louisiana Pub. Serv. Comm’n, 476 U.S. at 357. Only “agency determinations

within the scope of delegated authority are entitled to deference,” and “it is fundamental ‘that an

agency may not bootstrap itself into an area in which it has no jurisdiction.’” Adams Fruit, 494

U.S. at 650 (quoting Federal Maritime Comm’n v. Seatrain Lines, Inc., 411 U.S. at 745).

       184.    Thus, an agency rule is arbitrary and capricious if the agency has “relied on

factors which Congress has not intended it to consider,” State Farm, 463 U.S. at 43, and a court

must reject agency actions based upon an impermissible construction as “not in accordance with

law” or “in excess of statutory jurisdiction.” Am. Bankers Ass'n, 934 F.3d at 662 (courts

“presume that Congress would not authorize the promulgation of an ‘[im]permissible

construction’ of a statute.”) (quoting Chevron, 467 U.S. at 843).

       185.    The 2020 Final Rule diminishes the Act’s core objective—“to restore and

maintain the chemical, physical, and biological integrity of the Nation’s waters,” 33 U.S.C. §

1251(a)—instead prioritizing “those policies that [the Agencies] deem most important in shaping

                                                 47
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 49 of 52




the jurisdiction of the CWA,” such as the “autonomy of the States” and “the right of the public to

clear limits to agency authority.” 2019 Proposed Rule at 4197.

       186.    Further, the 2019 Proposed Rule, the 2020 Final Rule, and the Agencies’

Response to Comments make clear that the 2020 Final Rule is premised entirely upon the

Agencies’ “unifying legal theory for federal jurisdiction,” which they argue “preserves the

traditional sovereignty of states over their own land and water resources,” “provides clarity and

predictability,” and “is intended to ensure that the agencies operate within the scope of the

federal government’s authority… under the CWA and the Commerce Clause of the U.S.

Constitution.” Response to Comments, Topic 1: Legal Arguments at 121-122.

       187.    It is not the Agencies’ role in implementing the CWA to speculate on the

“constitutional authority” of the Executive, Legislative, or Judicial branches—it is only to

interpret the scope of their own delegated authority, and they may not “bootstrap” themselves

“into an area in which [they] ha[ve] no jurisdiction.’” Adams Fruit Co., 494 U.S. at 650 (the

delegated authority to “administer[]” a statute and “promulgate standards implementing [its]

provisions… does not empower [an agency] to regulate the scope of judicial power vested by the

statute.”); see also United States Telecom Ass’n v. Fed. Commc’ns Comm’n, 855 F.3d 381, 414

(D.C. Cir. 2017) (“The lawmaking power belongs exclusively to Congress, not to agencies.”).

       188.    In particular, nothing in the text of the CWA supports the Agencies’ position that

Congress intended the Agencies, in implementing the Act, to broadly reinterpret the scope of

“Congress’ authority to regulate navigable waters… under the Commerce Clause,” 2020 Final

Rule at 22,262 (emphasis added), or the “the outer limits of Congress’ constitutional authority.”

Id. at 22,256 (emphasis added). Determining the constitutionality of a Congressional act is a




                                                48
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 50 of 52




function solely reserved to the Judiciary, and “is the gravest and most delicate duty that [the

Judiciary] is called on to perform.” Blodgett v. Holden, 275 U.S. 142, 147–48 (1927).

       189.    The Agencies have similarly failed to provide any evidence in the record that

would support the Agency’s claims that Congress intended “the autonomy of States,” “clarity for

the regulated community,” “ease of administration,” or “the right of the public to clear limits to

agency authority” to be the “most important” criteria “shaping the jurisdiction of the CWA.”

       190.    To the contrary, Congress enacted the CWA expressly to “ repudiate limits that

had been placed on federal regulation by earlier water pollution control statutes” and in

recognition that “[p]rotection of aquatic ecosystems… demanded broad federal authority to

control pollution,” Riverside Bayview, 474 U.S. at 132-33, and the Act authorizes the Agencies

to regulate discharges whenever they, “in the judgment of the Administrator… would interfere

with the attainment or maintenance of” water quality in the navigable waters. 33 U.S.C. §

1311(a); see also 33 U.S.C. § 1252(a) (“The Administrator shall, after careful investigation…

prepare or develop comprehensive programs for preventing, reducing, or eliminating the

pollution of the navigable waters and ground waters[.]”).

       191.    The CWA’s substantive permitting provisions make clear that the EPA

Administrator is charged with ensuring compliance with the Act and allows EPA to delegate its

authority to a State “only if the State (among other things) provides ‘adequate authority’” to

ensure such compliance. Cty. of Maui, 140 S. Ct. at 1475; see, e.g., 33 U.S.C. § 1342(a)

(authorizing EPA Administrator to require NPDES permits to meet “such conditions as the

Administrator determines are necessary to carry out” the Act); 33 U.S.C. § 1342(b)-(c)

(conditioning State administration of NPDES program on approval of the Administrator, and

authorizing the Administrator to revoke State authority upon determination that it does not



                                                 49
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 51 of 52




conform to federal requirements); 33 U.S.C. § 1370 (“Except as expressly provided in this

chapter… State or political subdivision[s] or interstate agencies may not adopt or enforce any”

standards or requirements “less stringent” than those established under the CWA.).

       192.    Nothing in the CWA empowers the Agencies to implement it in a manner that

would ignore Congress’ overriding purpose—“restor[ing] and maintain[ing] the chemical,

physical, and biological integrity of the Nation's waters,” 33 U.S.C. § 1251(a)—in favor of

“those policies that [the Agencies] deem most important in shaping the jurisdiction of the

CWA.” 2019 Proposed Rule at 4169.

       193.    The Agencies’ assertion that a “change in administration” alone can be a

“perfectly reasonable basis” for the 2020 Final Rule—effectively overriding the intent of

Congress and insulating the 2020 Final Rule from judicial review—raises substantial separations

of powers concerns. “[T]he courts are the final authorities on issues of statutory construction…

and ‘are not obliged to stand aside and rubber-stamp their affirmance of administrative decisions

that they deem inconsistent with a statutory mandate or that frustrate the congressional policy

underlying a statute.’” S.E.C. v. Sloan, 436 U.S. 103, 118 (1978) (quoting NLRB v. Brown, 380

U.S. 278, 291 (1965)); see also City of Arlington, Tex. v. F.C.C., 569 U.S. 290, 327 (2013)

(dissent of Chief Justice Roberts) (The Judiciary’s “task is to fix the boundaries of delegated

authority,” and “that is not a task [the Judiciary] can delegate to the agency… We do not leave it

to the agency to decide when it is in charge.”).

       194.    Because the 2020 Final Rule prioritizes “those policies that [the Agencies] deem

most important” in lieu of following the Act’s clear statutory commands and text, the 2020 Final

Rule is both arbitrary and capricious and exceeds the Agencies’ statutory jurisdiction and

authority under the CWA and must be set aside by this Court.



                                                   50
         Case 1:20-cv-01734-KBJ Document 1 Filed 06/25/20 Page 52 of 52




                                    PRAYER FOR RELIEF

       Wherefore, Plaintiffs respectfully request that this Court:

       1.     Declare that the 2020 Final Rule is arbitrary, capricious, and otherwise not in

              accordance with law;

       2.     Declare that the 2020 Final Rule exceeds the Agencies’ statutory jurisdiction

              under the Clean Water Act;

       3.     Vacate and set aside the 2020 Final Rule as unlawful;

       4.     Award Plaintiffs their reasonable fees, costs, expenses, and disbursements,

              including attorneys’ fees, associated with this litigation pursuant to the Equal

              Access to Justice Act, 28 U.S.C. § 2412(d); and

       5.     Award Plaintiffs any such additional relief as the Court may deem just, proper, or

              necessary.



Respectfully submitted this the 25th Day of June, 2020,




                                             /s/_Mary Greene__________
                                             Mary E. Greene
                                             DC Bar Identification No. 987644
                                             Environmental Integrity Project
                                             1000 Vermont Avenue, NW, Suite 1100
                                             Washington, DC 20005
                                             Telephone: (202) 263-4449
                                             mgreene@environmentalintegrity.org

                                             Counsel for Plaintiffs




                                                51
